DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/20/2021 has been received and will be entered.
Claim(s) 1-18 is/are pending.
Claim(s) 1-5 and 9-14 is/are withdrawn from consideration.
Claim(s) 6, 15, 17, and 18 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 6-8 and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by US 5,118,485 to Arvidson, et al., as understood, the Remarks rely on the amendments related to the operation pressure. (Remarks of 1/202/201 at 6). This has been considered, but is not persuasive. Independent Claim 6 is an apparatus claim. The “has an operation pressure of 1 to 30 bar” language is understood as a recitation of a method step in an apparatus, i.e. this language clearly refers to the apparatus in operation. This raises indefiniteness issues. These are developed below. Alternatively or additionally, pressure is understood to be a function of the gas that flows through the reactor, i.e. another “material worked on” limitation. These are not accorded patentable weight. MPEP 2115. Alternatively or additionally, Arvidson teaches operating the system at 5 psig. See e.g. (Arvidson 7: 66) (“The catalyst bed was heated, and the system operated at a pressure of about 5 pounds per square inch, gauge (psig).”). Absolute/total pressure is the sum of atmospheric pressure and gauge pressure. One atmosphere is 1.01325 bar. 5 psi is 0.34474 bar. The absolute/total pressure is 1.3580 bar. This reads on the claimed range. Similar arguments were presented in traversing the rejection of independent apparatus Claim 15. (Remarks of 1/202/201 at 8). All pressure arguments were not persuasive.
	The Remarks continue, stating:
 Arvidson discloses a cooling step to separate the waste gas into a non-condensed phase flow and a condensed phase flow at the 
However, according to the specification of the instant application, the waste gas is firstly condensed at a temperature of greater than about -30 °C and less than about 10°C. This range is derived by considering that when the condensation is performed at a temperature of -30 °C or less, the composition of dichlorosilane and trichlorosilane is relatively lowered and thus effective removal of hydrogen chloride becomes difficult and when the condensation is performed at a temperature of greater than 10°C, the content of the chlorosilane-based compound contained in the non-condensed phase stream increases and the processing costs associated with this increase.
(Remarks of 1/20/2021 at 7). As understood, these arguments are irrelevant to an apparatus claim. There are no temperature limitations in Claim 6 and Claim 15, and even if there were, it is unclear whether it would be accorded patentable weight. These are method arguments in an apparatus claim. It is unclear how these are relevant, as the structural elements of the apparatus are taught. The rejection is MAINTAINED, updated below.
II. With respect to the rejection of Claim(s) 6-8 and 15-18 under 35 U.S.C. 103 as being unpatentable over US 5,118,485 to Arvidson, et al., as understood, no specific arguments were presented in traversing this rejection. The rejection is presumed correct. The rejection is MAINTAINED. 

Claim Objections
I. Claims 6 and 15 – or as stated below – is/are objected to because of the following informalities:  

Independent Claim 6 and independent Claim 15 have been amended to recite “has an operation pressure of 1 to 30bar.” A space should be inserted between “30” and “bar.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 6-8 and 15-18  - or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 6 and independent Claim 15 have been amended to recite “has an operation pressure of 1 to 30 bar.” As discussed elsewhere, this is understood as reciting method steps of operating the apparatus. Per MPEP 2173.05(p):
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).



Claim Rejections - 35 USC §§ 102-103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 6-8 and 15-18 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,118,485 to Arvidson, et al. 

With respect to Claim 6, this claim requires “a catalytic reactor that contains an ion exchange resin catalyst, has an operation pressure of 1 to 30 bar, and lowers the concentration of hydrogen chloride by passing the off-gas, which is discharged after performing a polysilicon deposition process by a chemical vapor deposition (CVD) reaction.” Arvidson teaches a “disproportionation reactor.” (Arvidson 2: 64; “Fig. 1”) (reference numeral 18). The ion exchange resin is understood as material worked on by the reactor versus part of the reactor itself. This is not accorded patentable weight. MPEP 2115. Nevertheless, Arvidson teaches an ion-exchange resin catalyst. (Arvidson 7: 27 et seq.). The language reciting process steps related to the gas are similarly understood as “material worked on” limitations versus describing any structure of the apparatus itself. These are similarly not accorded patentable weight. However, to the extent this language implies some sort of fluid communication with a CVD reactor, Arvidson teaches a CVD reactor (Arvidson 2: 44; “Fig. 1”) that is in fluid communication with the disproportionation et seq.; “Fig. 1”). Notwithstanding the issues above, as to the new pressure language, this is interpreted as a limitation reciting the material worked on (i.e. the gas in the reactor). This is not given patentable weight. See MPEP 2115. Alternatively or additionally, Arvidson teaches operating the system at 5 psig. See e.g. (Arvidson 7: 66) (“The catalyst bed was heated, and the system operated at a pressure of about 5 pounds per square inch, gauge (psig).”). Absolute/total pressure is the sum of atmospheric pressure and gauge pressure. One atmosphere is 1.01325 bar. 5 psi is 0.34474 bar. The absolute/total pressure is 1.01325 + 0.34474 = 1.3580 bar. This reads on the claimed range.   
Claim 6 further requires “a separation device that separates hydrogen and a chlorosilane-based compound from the off-gas passed through the catalytic reactor.” Arvidson teaches a “distillation column 22” (Arvidson 3: 3; “Fig. 1”). This is interpreted as a separation device. The “hydrogen and a chlorosilane…” language is material worked on language and is not accorded patentable weight. MPEP 2115.
As to Claim 7, as discussed above, the ion exchange resin is understood as material worked on and not a part of the apparatus itself. This is not accorded patentable weight. MPEP 2115. Note however that a styrene-divinylbenzene polymer is taught. (Arvidson 7: 29). 
As to Claim 8, a distillation device is taught. (Arvidson 3: 3; “Fig. 1”).
With respect to Claim 15, this claim requires “a separation device that separates the off-gas, which is discharged after performing a polysilicon deposition process by a chemical vapor deposition (CVD) reaction, into a non-condensed phase stream and a condensed phase stream.” Arvidson teaches various condensors (7, 12). (Arvidson 2: 44 et seq.; “Fig. 1”). The “polysilicon depsotion process by a chemical vapor deposition (CVD) reaction” language is interpreted as material worked on and is not accorded patentable weight. MPEP 2115. To the extent it implies et seq.; “Fig. 1”). 
Claim 15 further requires “a catalytic reactor that contains an ion exchange resin catalyst, has an operation pressure of 1 to 30 bar, and lowers the concentration of hydrogen chloride from the condensed phase stream.” Arvidson teaches a “disproportionation reactor.” (Arvidson 2: 64; “Fig. 1”) (reference numeral 18). The ion exchange resin is understood as material worked on by the reactor versus part of the reactor itself. This is not accorded patentable weight. MPEP 2115. Nevertheless, Arvidson teaches an ion-exchange resin catalyst. (Arvidson 7: 27 et seq.). The recitations related to hydrogen chloride etc. are understood as “material worked on” limitations and not accorded patentable weight. MPEP 2115.  Notwithstanding the issues above, as to the new pressure language, this is interpreted as a limitation reciting the material worked on (i.e. the gas in the reactor). This is not given patentable weight. See MPEP 2115. Alternatively or additionally, Arvidson teaches operating the system at 5 psig. See e.g. (Arvidson 7: 66) (“The catalyst bed was heated, and the system operated at a pressure of about 5 pounds per square inch, gauge (psig).”). Absolute/total pressure is the sum of atmospheric pressure and gauge pressure. One atmosphere is 1.01325 bar. 5 psi is 0.34474 bar. The absolute/total pressure is 1.01325 + 0.34474 = 1.3580 bar. This reads on the claimed range.   
As to Claim 16, as discussed above, the ion exchange resin is understood as material worked on and not a part of the apparatus itself. This is not accorded patentable weight. MPEP 2115. Note however that a styrene-divinylbenzene polymer is taught. (Arvidson 7: 29).
As to Claim 17, a distillation device is taught. (Arvidson 3: 3; “Fig. 1”).
As to Claim 18, a cooler/condenser is taught. (Arvidson 2: 51-52; “Fig. 1”) (cooler/condenser 7). 

II. Claim(s) 6-8 and 15-18 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,118,485 to Arvidson, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736